DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks page 2, last line to page 3, line 15, filed 29 March 2021, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of a mems microphone, including a first diaphragm opposite to and arranged on one side of the back plate and a second diaphragm arranged on the other side of the back plate and includes a first support piece arranged between the first diaphragm and the second diaphragm through through isholes, one end of the first support piece is connected to the center of the first diaphragm, and the other end is connected to the circle center of the second diaphragm in combination with all the disclosed limitations of claim 1.
The closest prior art, Dehe (US 9438979B2 discloses a MEMS microphone, including: a base with a back cavity; an electric capacitance system arranged on the base, the electric capacitance system including a back, plate, a first diaphragm opposite to and arranged on one side of the back plate, and a second diaphragm arranged on the other side of the back plate; the first diaphragm and the second diaphragm being keeping a distance from the back plate for forming a first insulation gap and a second insulation gap respectively; wherein the back plate includes a plurality of through holes; the first diaphragm and the second diaphragm are circular but fails to teach the MEMS microphone further includes a first support piece arranged between the first diaphragm and the second diaphragm through the through holes, one end of the first support piece is connected to the center of the first diaphragm, and the other end is connected to the circle center of the second diaphragm; and AAC Technologies (CN103686570A) discloses the upper and lower surfaces of the backplane includes a number of bumps for preventing the first diaphragm and the second diaphragm from adhering to the backplane but fails to teach the MEMS microphone further includes a first support piece arranged between the first diaphragm and the second diaphragm through the through holes, one end of the first support piece is connected to the center of the first diaphragm, and the other end is connected to the circle center of the second diaphragm. The prior art fails to anticipate or render the independent claim obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday 7:00-3:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        5 April 2021